705 S.E.2d 354 (2010)
STATE
v.
Christopher Wayne JOHNSON.
No. 214P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Ebony J. Pittman, Assistant Attorney General, for State.
Christopher Wayne Johnson, Taylorsville, for Christopher Wayne Johnson.
Phil Berger, District Attorney, for State.
The following order has been entered on the motion filed on the 24th of May 2010 by Defendant for Petition for Discretionary Review (N.C.G.S. Sec. 7A-31):
"Motion Denied by order of the Court in conference this the 15th of December 2010."